DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a sensor comprising: a substrate; a first electrode pattern; a second electrode pattern separated from the first electrode pattern; a sensing layer located on one side of the substrate and covering the first electrode pattern and the second electrode pattern and containing a semiconductor; a protective layer located on the one side of the substrate and covering at least a part of the sensing layer, and containing a material different from that of the sensing layer; a first electrode pad disposed on the one side of the substrate to form a layer; a second electrode pad disposed on the one side of the substrate; a plurality of connection electrodes to electrically connect the first electrode pattern to the first electrode pad, and electrically connect the second electrode pattern to the second electrode pad; and a housing accommodating the substrate and including a filter spaced apart from the substrate, wherein the substrate includes an opening formed adjacent to an outer boundary of the first and second electrode patterns, wherein the substrate further includes an inner substrate and an outer substrate having a shape that surrounds the inner substrate, wherein the opening is located between the outer substrate and the inner substrate, wherein the first and second electrode patterns are located on the inner substrate, and the first and second electrode pads are located on the outer substrate, wherein a plurality of bridges connect the outer substrate to the inner substrate and are located between the opening and the plurality of connection electrodes located on the plurality of bridges, and bridges, wherein the substrate is formed by an anodized aluminum oxide (AAO), wherein each of the first and second electrode patterns includes a serpentine portion to be overlapped at the inner substrate, BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/bm(ssk)Application No.: 16/339,973Docket No.: 1630-1783PUS1 Reply to Office Action of February 08, 2022Page 3 of 11 wherein the first electrode pattern is covered by an insulating layer, wherein the second electrode pattern is disposed on the insulating layer, wherein the sensing layer covers the second electrode pattern, and wherein the protective layer includes silicon dioxide, aluminum oxide, palladium (Pd) and tungsten (W) and reacts with a hydroxyl group material.
While the previously cited prior art teaches a plurality of analogous micro-hotplate gas sensors, there is no teaching or suggestion of a protective layer comprising a material which includes silicon dioxide, aluminum oxide, palladium (Pd) and tungsten (W).  Additionally, one having ordinary skill in the art, before the effective filing date of the claimed invention, would not have modified the prior art devices to comprise the instantly recited protective layer composition without the use of impermissible hindsight.
Claims 2-6 and 9-14 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797